DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al (JP2015201351) in view of Toohata (JP 09306531). The citations below are in reference to the translation obtained via Google Patents, a copy of which is attached herein.
Regarding claim 1, Mizuki teaches a power supply device 1 including a reformer 12, a three-way switching valve 13, a hydrogen storage container 14, a fuel cell stack 20, and a control unit 30 (pg 4, paragraph 1, figure 1). The three-way switching valve 13 can supply the reformed fuel to the stack 20 or it can supply hydrogen in the storage container 14 to the stack 20 in accordance with a switching instruction from control unit 30 (pg 4, paragraph 3). The controller and switching valve of Mizuki is considered to constitute the first flow rate controller.
Mizuki does not explicitly teach a combustor or a second flow rate controller as claimed. 
Toohata teaches a fuel cell system comprising a fuel cell main body 30 for generating electric power, a reformer 10 for producing hydrogen, and a burner with the reformer for obtaining heat energy required for the reforming reaction (pg 4, paragraphs 1-3). The controller 20 is taught to control the reformer reaction. The unreacted hydrogen combustion line 1 can supply unreacted hydrogen discharged from the fuel cell 30 to the burner or it can recycle the unreacted hydrogen to the fuel cell 30 as a remedy to the shortage of hydrogen (pgs 4-5, figure 1, and abstract). The controller and switching operation of Toohata is considered to constitute the second flow rate controller.
It would have been obvious to utilize the burner of Toohata with the reformer of Mizuki in order to obtain the heat required for the reforming reaction. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the switching operation of Toohata in combination with Mizuki’s switching operation in order to conserve hydrogen.
Regarding claim 2, the control operations of Mizuki and Toohata are discussed above. 
Neither explicitly teaches the control scenario as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the respective controllers are capable of performing such functions and prioritizing certain flows over others would have been extremely within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
Regarding claim 3, the control operations of Mizuki and Toohata are discussed above. 
Neither explicitly teaches the control scenario as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the respective controllers are capable of performing such functions and prioritizing certain flows over others would have been extremely within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
Regarding claim 4, Mizuki teaches the three-way switching valve 13 can supply the reformed fuel to the stack 20 or it can supply hydrogen in the storage container 14 to the stack 20 in accordance with a switching instruction from control unit 30 (pg 4, paragraph 3). This is considered to be the first switcher.
Toohata teaches controller 20 which controls a three-way valve 43 to switch between the unreacted hydrogen being supplied to the fuel cell or the burner (pgs 4-5, figure 1, and pg 10, last paragraph). This is considered to be the second switcher.
Regarding claim 5, the control operations of Mizuki and Toohata are discussed above. 
Neither explicitly teaches the control scenario as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the respective controllers are capable of performing such functions and prioritizing certain flows over others would have been extremely within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
Regarding claim 6, the control operations of Mizuki and Toohata are discussed above. 
Neither explicitly teaches the control scenario as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the respective controllers are capable of performing such functions and prioritizing certain flows over others would have been extremely within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
Regarding claim 7, the control operations of Mizuki and Toohata are discussed above. 
Neither explicitly teaches the control scenario as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the respective controllers are capable of performing such functions and prioritizing certain flows over others would have been extremely within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
Regarding claim 8, the control operations of Mizuki and Toohata are discussed above. 
Neither explicitly teaches the control scenario as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the respective controllers are capable of performing such functions and prioritizing certain flows in relation to threshold values would have been extremely within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
Regarding claim 9, the control operations of Mizuki and Toohata are discussed above. 
Neither explicitly teaches the control scenario as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the respective controllers are capable of performing such functions and prioritizing certain flows over others would have been extremely within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.
Regarding claim 10, Mizuki teaches a fuel cell stack 20. Toohata teaches a fuel cell 30.
Regarding claim 11, Mizuki teaches the fuel cell stack as discussed above.
Mizuki does not explicitly teach a booster as claimed.
Toohata teaches a booster which helps move the hydrogen from a hydrogen storage tank to the fuel cell (pg 5, paragraph 3). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the booster of Toohata in the first hydrogen containing gas line of Mizuki in order to help feed the hydrogen to the fuel cell.
Regarding claim 12, Mizuki teaches a power supply device including an electrolyzer 40 connected to  the power generation system 50  wherein the electrolyzer 40 is configured to electrolyze water in the power generation system 50 to obtain hydrogen. The hydrogen is supplied to the storage container 14 (pg 6, paragraphs 3-4, figure 3) which is later used to supply hydrogen to the fuel cell (pg 4, paragraph 1 and figure 1).
Mizuki teaches a power supply device 1 including a reformer 12, a three-way switching valve 13, a hydrogen storage container 14, a fuel cell stack 20, and a control unit 30 (pg 4, paragraph 1, figure 1). The three-way switching valve 13 can supply the reformed fuel to the stack 20 or it can supply hydrogen in the storage container 14 to the stack 20 in accordance with a switching instruction from control unit 30 (pg 4, paragraph 3). The controller and switching valve of Mizuki is considered to constitute the first flow rate controller.
Mizuki does not explicitly teach a combustor or a second flow rate controller as claimed. 
Toohata teaches a fuel cell system comprising a fuel cell main body 30 for generating electric power, a reformer 10 for producing hydrogen, and a burner with the reformer for obtaining heat energy required for the reforming reaction (pg 4, paragraphs 1-3). The controller 20 is taught to control the reformer reaction. The unreacted hydrogen combustion line 1 can supply unreacted hydrogen discharged from the fuel cell 30 to the burner or it can recycle the unreacted hydrogen to the fuel cell 30 as a remedy to the shortage of hydrogen (pgs 4-5, figure 1, and abstract). The controller and switching operation of Toohata is considered to constitute the second flow rate controller.
It would have been obvious to utilize the burner of Toohata with the reformer of Mizuki in order to obtain the heat required for the reforming reaction. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the switching operation of Toohata in combination with Mizuki’s switching operation in order to conserve hydrogen.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        September 9, 2022